Citation Nr: 1147270	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  02-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic low back disability


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974, from July 1974 to December in the Air Force, and from December 1977 to June 1978 in the U.S. Marine Corps.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from a January 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for low back disability.  

In July 2006, the Board, in pertinent part, denied entitlement to service connection for low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2008 the Court vacated, in part, the July 2006 decision which denied service connection for chronic low back disability, and remanded the issue to the Board for further proceedings consistent with the April 2008 Joint Motion for Partial Remand (JMPR).  In December 2008, this matter was remanded for further development.  In October 2010, the Board, in pertinent part, denied entitlement to service connection for chronic low back disability.  The Veteran appealed the Board's decision to the Court, and in July 2011 the Court vacated, in part, the October 2010 decision which denied service connection for chronic low back disability, and remanded the issue to the Board for further proceedings consistent with the July 2011 JMPR.  

In July 2006, October 2008, and October 2010, the Board remanded the issues of entitlement to service connection for status-post partial colonic resection for volvulus, including as due to service-connected irritable bowel syndrome, and entitlement to an initial increased rating for irritable bowel syndrome.  There is no indication that the instructed development has been completed, and such issues have not been recertified to the Board.  Thus, such issues are not currently before the Board.

The appeal is REMANDED to the VA North Little Rock RO, and VA will notify the Veteran if further action is required.


REMAND

A VA examination of the Veteran's spine was performed in June 2005.  The examiner stated that he had reviewed the claims file.  A history was obtained and clinical findings were recorded.  The diagnosis was chronic lumbar strain.  It was the physician's opinion that there was no relationship between current low back pain and earlier complaints of low back pain reported in the Veteran's records.  

According to the JMPR, the VA opinion was not supported by clearly articulated rationale and citation to evidence of record, thus Remand is necessary to obtain a medical opinion with accompanying rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  The JMPR also noted that the June 2005 VA examiner also failed to provide the date of onset of each low back disability as instructed in the November 2004 Board Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician in order to determine the nature and etiology of his claimed back disability.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

a)  Please identify all disabilities associated with the back;

b)  Please state the date of onset of all diagnosed disabilities associated with the back;

c)  For each disability of the back found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

